DETAILED ACTION

Claim Objections
Claim 2 is objected to because of the following informalities:  Although claim construction utilizing the term “preferably” is no longer considered egregious, rewriting the limitation of preferable embodiment of molecular weight distribution as a separate dependent claim is recommended.

Claims 8-10 are objected to because of the following informalities:  In line 2 of each claim, please replace “averaged” with “average”.

Claim 13 is objected to because of the following informalities:  In line 3, please replace “mol.%” with “mol %”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandrashekar et al. (US 7,473,745).
Chandrashekar et al. discloses a process for preparing multimodal polyethylene comprising a first step of polymerizing ethylene and 1-butene in the presence of a dual catalyst, hydrogen, and hexane solvent in a first continuous stirred tank reactor to produce a first bimodal polyethylene resin.  The first bimodal polyethylene resin contains 52 wt % of a lower molecular weight mode having a density of 0.95 g/cc and 48 wt % of a higher molecular weight mode having a density of 0.94 g/cc.  The higher molecular weight mode and the lower molecular weight mode correspond to claimed first ethylene-based component and claimed second ethylene-based component, respectively, such that the density of the first ethylene-based component is less than that of the second molecular weight component.  
The first bimodal polyethylene resin is transferred to a flash drum to remove hydrogen and other volatiles.  One can expect the remaining catalyst transferred to the second continuous stirred tank reactor to be different in composition that the initial catalyst charge in the first continuous stirred tank reactor.  Moreover, claim does not stipulate that catalysts need be the same or different.  The recovered slurry is transferred into a second continuous stirred tank reactor, and ethylene and 1-butene are polymerized in the presence of hydrogen and remaining catalyst composition to produce a second bimodal resin.  The second bimodal resin contains 37 wt % of a lower molecular weight mode having a density of 0.94 g/cc and 63 wt % of a higher molecular weight mode having a density of 0.92 g/cc, wherein a density of the second bimodal resin may be calculated at 0.927 g/cc.  




Claims 1, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Etherton et al. (US 7,829,641).
Etherton et al. discloses a process for preparing multimodal polyethylene comprising a first step of polymerizing ethylene and 1-butene in the presence of a dual catalyst, hydrogen, and hexane solvent in a first continuous stirred tank reactor to produce a low molecular weight HDPE.  The polymerizate from the first continuous stirred tank reactor is transferred to a flash drum to remove ethylene and hydrogen.  The recovered slurry is transferred into a second continuous stirred tank reactor, and ethylene and 1-butene are polymerized in the presence of hydrogen and remaining catalyst composition to produce a high molecular weight HDPE.  One can expect the remaining catalyst transferred to the second continuous stirred tank reactor to be different in composition that the initial catalyst charge in the first continuous stirred tank reactor.  Moreover, claim does not stipulate that catalysts need be the same or different.  
The resulting multimodal polyethylene comprises 46 wt % of low molecular weight HDPE resin and 54 wt % of high molecular weight HDPE and has a melt index of 0.119 g/10 min.  While reference is silent with respect to modality of the low molecular weight HDPE, one of ordinary skill in the art would reasonable expect it to be bimodal, especially in light of the fact that it is prepared in the presence of two distinct catalysts.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  

Subject of claims 2, 3, 5, 6, 8-11, and 13-15 is not disclosed in Chandrashekar et al. (US 7,473,745) or in Etherton et al. (US 7,829,641).  
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-6 and 8-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 8-14 of copending Application No. 16/956,218.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Copending claims are drawn to a method for producing a multimodal ethylene-based polymer by polymerization of ethylene and a C3-C12 comonomer in the presence of a first catalyst, a second catalyst, and optionally hydrogen, in a first solution polymerization reactor and a third catalyst in a second solution polymerization reactor to produce a multimodal ethylene-based polymer comprising a first ethylene-based component with density 1, a second ethylene-based 2, and a third ethylene-based component with density 3, wherein1 and2 have different values.   

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 and 8-14 are directed to an invention not patentably distinct from claims 1, 2, 5, and 8-14 of commonly assigned Application No. 16/956,218 for the same reasons set forth in preceding paragraph 11.  
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 16/956,218, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.



Drawings
Figure 1 is objected to as failing to comply with 37 CFR 1.84(p)(5) because it includes reference character 1 which is not mentioned in the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 18, 2022